TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00411-CV



                                  Terry DeLooze, Appellant

                                                v.

                                Charles E. Steinman, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-06-002346, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Terry DeLooze has filed Appellant’s Motion to Dismiss Appeal. DeLooze

asserts that he has reached a settlement with appellee Charles Steinman and wishes to dismiss this

appeal. We grant the motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: February 16, 2007